Exhibit 10.4

 

PGIM, Inc. and the Noteholders signatory hereto

c/o Prudential Capital Group

2029 Century Park East, Suite 860

Los Angeles, CA 90067

As of March 31, 2020

Matson, Inc.

1411 Sand Island Parkway

Honolulu, Hawaii 96819

Re:Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of September 14, 2016 (as amended or otherwise
modified from time to time, the “Agreement”), by and among Matson, Inc., a
Hawaii corporation (the “Company”), on the one hand, and the Purchasers named
therein, on the other hand.  Capitalized terms used and not otherwise defined in
this letter agreement shall have the meanings provided in the Agreement (after
giving effect to the amendments provided in this letter agreement).

1.Pursuant to the provisions of paragraph 11C of the Agreement, and subject to
the terms and conditions of this letter agreement, the undersigned holders of
Notes (the “Noteholders”) and the Company agree that the Agreement is hereby
amended, as follows:

1.1New paragraphs 1E, 1F and 1G are added, as follows:

“1E.INTEREST ENHANCEMENT PAYMENTS.

In addition to interest (including, if applicable, the default rate) accruing on
each Note, during the Leverage Relief Period the Company agrees to pay from time
to time to the holder of such Note a fee (any payment from time to time of such
fee being referred to as an “Interest Enhancement Payment”) with respect to each
fiscal quarter.  Payment of each Interest Enhancement Payment shall be made in
the manner specified in this Agreement for interest payments upon such
Note.  Each Interest Enhancement Payment shall be a dollar amount equal to (a)
the product obtained by multiplying (i) the Applicable Number (as defined below)
for such fiscal quarter times (ii) the Weighted Dollar Average (as defined
below) of the principal balance of such Note during the fiscal quarter to which
the Interest Enhancement Payment relates and (b) dividing the product thus
obtained by four.  The Interest Enhancement Payment for each applicable fiscal
quarter shall be payable in arrears (and shall be fully earned and
non-refundable) upon the earlier of (I) fifteen days after the date upon which
the financial statements (and the Officer’s Certificate required to accompany
such financial statements, which Officer’s Certificate shall, in addition to the
other matters certified therein, set forth a computation of the Interest
Enhancement Payment for each Note for the applicable fiscal quarter) for such
fiscal quarter are required to be delivered under paragraph 5A(i) (or paragraph
5A(ii) if the applicable fiscal quarter is the last fiscal quarter in a fiscal
year) and (II) the actual delivery date of such financial statements and such
Officer’s Certificate for such fiscal quarter.  If the Company fails to deliver
financial statements (or the accompanying Officer’s Certificate) under
paragraphs 5A(i) or (ii) for any fiscal quarter or fiscal year by the fifteenth
day after the date such delivery is due, then the Company shall be deemed to owe
the Interest Enhancement Payment for the applicable fiscal quarter (based on the
Applicable Number, as determined in the next succeeding paragraph) assuming that
the Consolidated Leverage Ratio was greater than 4.50 to 1.00 at the end of such
fiscal quarter or fiscal

 



 

year, and shall make the payment required for such fiscal quarter on the date
due pursuant to the immediately preceding sentence.

As used this paragraph 1E and paragraph 1F:  (a) the “Applicable Number” shall
mean (X) for any fiscal quarter, so long as a Below Investment-Grade Event is
not in effect at the end of such fiscal quarter, (i) .0225 if the Consolidated
Leverage Ratio was equal to or greater than 4.50 to 1.00 at the end of such
fiscal quarter, (ii) .0150 if the Consolidated Leverage Ratio was less than 4.50
to 1.00 but equal to or greater than 4.00 to 1.00 at the end of such fiscal
quarter, (iii) .0100 if the Consolidated Leverage Ratio was less than 4.00 to
1.00 but greater than 3.25 to 1.00 at the end of such fiscal quarter, or (iv)
zero if the Consolidated Leverage Ratio was equal to or less than 3.25 to 1.00
at the end of such fiscal quarter, and (Y) for any fiscal quarter if a Below
Investment-Grade Event is in effect at the end of such fiscal quarter, (i) .0325
if the Consolidated Leverage Ratio was equal to or greater than 4.50 to 1.00 at
the end of such fiscal quarter, (ii) .0250 if the Consolidated Leverage Ratio
was less than 4.50 to 1.00 but equal to or greater than 4.00 to 1.00 at the end
of such fiscal quarter, (iii) .0200 if the Consolidated Leverage Ratio was less
than 4.00 to 1.00 but greater than 3.25 to 1.00 at the end of such fiscal
quarter, or (iv) .0100 if the Consolidated Leverage Ratio was equal to or less
than 3.25 to 1.00 at the end of such fiscal quarter; (b) the “Weighted Dollar
Average” shall mean, for any Note with respect to any fiscal quarter, (i) the
sum of the principal amounts outstanding of such Note at the end of each
calendar day during such fiscal quarter, divided by (ii) the number of calendar
days during such fiscal quarter; and (c) “Below Investment-Grade Event” shall
mean, with respect to the end of any fiscal quarter, (1) a below-investment
grade Credit Rating is maintained at such time, (2) a Credit Rating is not
maintained at such time and has not been maintained (through no fault of the
Company) for a period of at least 120 consecutive days prior to such time, or
(3) a Credit Rating is not maintained (for any reason other than through no
fault of the Company) at such time.

Notwithstanding anything to the contrary in the preceding portions of this
paragraph 1E:  (i) concurrent with the time when the remaining outstanding
principal amount of such Note has become due and payable (whether at the
scheduled final maturity thereof, upon any acceleration of the maturity thereof
or otherwise) the Interest Enhancement Payment shall be payable in arrears (and
shall be fully earned and non-refundable) for (a) the full fiscal quarter
immediately preceding such time (but only if the Interest Enhancement Payment
has not otherwise become payable at such time pursuant to the first paragraph of
this paragraph 1E) based on the most recent Applicable Number available at such
time, and (b) the portion of the current fiscal quarter through such time based
on the most recent Applicable Number available at such time, and ratably
adjusted for the portion of such fiscal quarter that has elapsed at such time;
(ii) if any such Officer’s Certificate erroneously indicates (as reasonably
determined by the Required Holders) an Applicable Number more favorable to the
Company (due to an incorrect calculation of the Consolidated Leverage Ratio)
than should be afforded by the actual calculation of such Consolidated Leverage
Ratio, then the Company shall promptly pay such additional Interest Enhancement
Payment as is required to correct such error; and (iii) the acceptance of any
Interest Enhancement Payment by any holder of a Note shall not constitute a
waiver of any Default or Event of Default, including any breach of the
Consolidated Leverage Ratio.

1F.ADDITIONAL FEES.

In addition to interest (including, if applicable, the default rate) accruing on
each Note and in addition to the Interest Enhancement Payments in respect of
such Note, the Company agrees to pay on the last Business Day of each of the
fiscal quarter ending June 30, 2021 and the fiscal quarter ending September 30,
2021 to the holder of such Note a fee (any payment on either such date being
referred to as an “Additional Fee”) with respect to each such fiscal
quarter.  Payment of each Additional Fee shall be made in the manner specified
in this Agreement for interest payments upon such Note.  Each Additional Fee
shall be a dollar amount equal to (a) the product obtained by

2

 



 

multiplying (i) .0025 times (ii) the Weighted Dollar Average (as defined in
paragraph 1E) of the principal balance of such Note during the fiscal quarter to
which the Additional Fee relates and (b) dividing the product thus obtained by
four.  The Additional Fee for each applicable fiscal quarter shall be payable in
arrears (and shall be fully earned and non-refundable) upon the due date
therefor.

1G.ADDITIONAL COUPON FOLLOWING LEVERAGE RELIEF PERIOD.

Commencing on the first day after the Leverage Relief Period, the coupon
(including, if applicable, the default rate) for each of the Notes shall
automatically, without further consent or other action of any Person, be deemed
to be increased by 0.25% per annum until the date the Company has delivered the
financial statements (and the Officer’s Certificate required to accompany such
financial statements) required to be delivered under paragraph 5A(i) (or
paragraph 5A(ii) if the applicable fiscal quarter is the last fiscal quarter in
a fiscal year) for two consecutive fiscal quarters that have a Consolidated
Leverage Ratio at the end of such fiscal quarters that was less than 3.00 to
1.00.”

1.2The preamble to paragraph 4 is amended and restated, as follows:

“4.PREPAYMENTS.  The Notes shall be subject to required prepayment as and to the
extent provided in paragraphs 4A(1), 4A(2), 4A(3) and 4A(4).  The Notes shall
also be subject to prepayment under the circumstances set forth in paragraph
4A(5) and paragraph 4B.  Any prepayment made by the Company pursuant to any
other provision of this paragraph 4 shall not reduce or otherwise affect its
obligation to make any required prepayment as specified in paragraph 4A.”

1.3A new paragraph 4A(5) is added, as follows:

“4A(5)Prepayment Options.  In addition to the required prepayment obligations
provided for in the foregoing portions of this paragraph 4A:

(i)if the Company or any Subsidiary, during the Leverage Relief Period, receives
any gross proceeds from the First Title XI Financing or the Second Title XI
Financing (the “Specified Debt Proceeds”); or

(ii)if the Company or any Subsidiary, during the Leverage Relief Period,
disposes of any Capital Asset (other than dispositions of obsolete assets or
assets no longer useful in the business of the Company and its Subsidiaries) in
a disposition or series of related dispositions described in clause (iii) (but
not clauses (i) or (ii)) of paragraph 6C(4) and the aggregate gross proceeds
from such disposition or series of related dispositions exceeds $5,000,000 (the
“Specified Disposition Proceeds”);

then the Company shall promptly (and in no event later than 3 Business Days from
the date thereof) deliver an Officer’s Certificate to the holders of Notes
containing an offer to prepay the Notes as provided below in this paragraph (and
notifying the holders of Notes of such receipt of the Specified Debt Proceeds or
Specified Disposition Proceeds, as applicable, and describing in reasonable
detail the events or circumstances giving rise thereto and setting forth a
calculation of such Specified Debt Proceeds or Specified Disposition Proceeds,
as applicable, and the Ratable Share (determined as of the date of such
Officer’s Certificate) thereof).  If within 5 Business Days after receipt of
such Officer’s Certificate any holder of a Note shall have notified the Company
in writing of such holder’s election to accept such prepayment, then on the date
that is 7 Business Days after the date on which the Company shall have delivered
such Officer’s Certificate to the holders of Notes the Company shall prepay such
holder’s Note in an amount equal to the Ratable Share of the aggregate amount of
such Specified Debt Proceeds or Specified Disposition Proceeds, as applicable
(or such

3

 



 

lesser principal amount of such Note as shall then be outstanding), at 100% of
the principal amount so prepaid, together with accrued interest on such amount
through the date of prepayment, but notwithstanding any other provision hereof
without any Yield-Maintenance Amount with respect to such principal amount.

If any holder of a Note has accepted the above option to prepay such Note and
if, immediately after giving effect to such prepayment, any portion of such Note
remains outstanding and there remain Specified Debt Proceeds or Specified
Disposition Proceeds available after all such payments, then the Company will
promptly (and in no event later than 3 Business Days from the date thereof) send
another Officer’s Certificate to such holder containing an additional offer to
prepay such holder’s Note as provided below in this paragraph (setting forth (i)
the remaining amount of such Specified Debt Proceeds or Specified Disposition
Proceeds, as applicable, and (ii) whether or not any other holders of Notes or
holders of notes under the MetLife Agreement or the NYL Note Agreements accepted
the original corresponding offer to prepay such other Notes or the notes under
the MetLife Note Agreement or the NYL Note Agreements).  If within 5 Business
Days after receipt of such subsequent Officer’s Certificate such holder shall
have notified the Company in writing of such holder’s election to accept such
additional prepayment, then on the date that is 7 Business Days after the date
on which the Company shall have delivered such subsequent Officer’s Certificate
to the holders of Notes the Company shall prepay such holder’s Note in an amount
equal to the Ratable Share (but with the denominator used in the computation of
the Ratable Share (notwithstanding the definition of such term) to include such
holder’s Note and only the other Notes and the other notes under the MetLife
Note Agreement and/or the NYL Note Agreements if the holders of such other Notes
and/or such other notes accepted the most recent corresponding offer to prepay
such other Notes and/or such other notes) of the aggregate remaining amount of
such Specified Debt Proceeds or Specified Disposition Proceeds, as applicable
(or such lesser principal amount of such Note as shall then be outstanding), at
100% of the principal amount so prepaid, together with accrued interest on such
amount through the date of prepayment, but notwithstanding any other provision
hereof without any Yield-Maintenance Amount with respect to such principal
amount.  So long as any Note remains outstanding, subsequent offers to prepay
shall be made iteratively as provided in this paragraph until the earlier of (x)
such holder’s failure to accept the most recent such offer, and (y) such time as
the applicable Specified Debt Proceeds or Specified Disposition Proceeds have
been exhausted.  Notwithstanding anything to the contrary in the preceding
portions of this paragraph 4A(2), if, in the case of the Company’s initial offer
to prepay the Notes with the Specified Debt Proceeds from either the First Title
XI Financing or the Second Title XI Financing, (i) any holder of a Note has
notified the Company in writing of such holder’s election to accept such
prepayment and such holder has specified in writing that such holder desires to
be prepaid in full, and (ii) if only such holder and Prudential Affiliates
holding Notes or other notes of the Company (and, for the avoidance of doubt,
not any holder of notes issued by the Company under any of the MetLife Note
Agreement or the NYL Note Agreements) have accepted such offer (or any
corresponding offer under the Company’s other private placement financings),
then the Company shall utilize all of such Specified Debt Proceeds to ratably
prepay such holder and Prudential Affiliates holding Notes or other notes of the
Company, to the extent such Specified Debt Proceeds are available to make such
prepayments.

Notwithstanding anything to the contrary in this Agreement, and solely for
purpose of determining the Consolidated Leverage Ratio, gross proceeds from the
First Title XI Financing or the Second Title XI Financing, as applicable, while
held by the Company during (and only until completion of) the prepayment offer
process under this paragraph 4A(2) (and in compliance with the terms of
paragraph 4A(2)), shall be excluded from Debt.”

1.4A new paragraph 5K is inserted, as follows:



4

 



 

“5K.Most-Favored Lender.  If the Company shall at any time on or after March 31,
2020 enter into any modification, amendment or restatement of any of the Bank
Credit Agreement, the MetLife Note Agreement or the NYL Note Agreements in any
manner which (a) has added or subsequently adds additional financial or negative
covenants and/or events of default for the benefit of the lenders under any of
such other financing agreements or (b) has made or subsequently makes the
financial or negative covenants and/or events of default set forth therein more
restrictive on the Company or any Subsidiary than the covenants and/or events of
default contained in this Agreement, then such additional or more restrictive
financial or negative covenants, events of default and any related definitions
(the “Additional Provisions”) shall automatically be deemed to be incorporated
into this Agreement by reference and this Agreement shall be deemed to be
amended to include such Additional Provisions from the time any such
modification, amendment or restatement of such applicable other financing
agreement becomes binding upon the Company.  Promptly but in no event more than
five (5) Business Days following the execution of any agreement providing for
Additional Provisions, the Company shall furnish the holders of the Notes with a
copy of such agreement.  Upon written request of the Required Holders, the
Company will enter into an amendment to this Agreement pursuant to which this
Agreement will be formally amended to incorporate the Additional Provisions on
the terms thereof.”

1.5Paragraph 6A(2) is amended and restated, as follows:

“6A(2).Consolidated Leverage Ratio.  The ratio (the “Consolidated Leverage
Ratio”) of (a) all Debt of the Company and Subsidiaries on a consolidated basis
at any time to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters then or most recently ended to exceed the ratio set forth below
corresponding to the applicable period:

 

 

 

Period

Ratio

March 31, 2020 – June 29, 2020

4.00:1.00

June 30, 2020 – September 29, 2020

4.50:1.00

September 30, 2020 – December 30, 2020

4.75:1.00

December 31, 2020 – March 30, 2021

5.00:1.00

March 31, 2021 – June 29, 2021

5.00:1.00

June 30, 2021 – September 29, 2021

4.75:1.00

September 30, 2021 – December 30, 2021

4.25:1.00

December 31, 2021 and thereafter

3.25:1.00

 

1.6A new paragraph 6E and a new paragraph 6F are added, as follows:

 

“6E.Leverage Relief Period Covenants.  Notwithstanding anything to the contrary
in the other provisions of this Agreement (and subject to compliance with all
other provisions of this Agreement), the Company covenants that, during the
Leverage Relief Period, it will not and will not permit any Subsidiary to:

(i) redeem, purchase or otherwise acquire, directly or indirectly, any shares of
the Company’s stock, except (A) for shares surrendered to the Company in
connection with the net exercise of a stock option, (B) for shares withheld by
the Company for tax withholding upon vesting of any Company restricted stock
units or vested performance shares under any of the Company’s employee benefit
plans, or (C) pursuant to the restrictions contained in the Company’s articles
of incorporation to preserve the Company’s status under the Jones Act;





5

 



 

(ii) incur or permit to exist any Priority Debt that is not outstanding as of
March 31, 2020, other than (1) a Title XI Debt financing in an aggregate
principal amount not to exceed $189,000,000 and anticipated to close in April
2020 (regardless of when such transaction actually closes (the “First Title XI
Financing”), (2) a Title XI Debt financing in an aggregate principal amount not
to exceed $142,000,000 and anticipated to close in June 2020 (regardless of when
such transaction actually closes) (the “Second Title XI Financing”), and (3)
Priority Debt incurred by Foreign Subsidiaries in an aggregate principal amount
not to exceed $2,000,000 outstanding at any time;

(iii) enter into any sale and leaseback transactions;

(iv) sell, lease or transfer or otherwise dispose of any Capital Asset to any
Person in one or more such dispositions described in clause (iii) (but not
clauses (i) or (ii)) of paragraph 6C(4) if the total value of all such
dispositions during the Leverage Relief Period exceeds $100,000,000.

6F.Prohibition on Additional Priority Debt.  Notwithstanding anything to the
contrary in the other provisions of this Agreement, the Company covenants that
it will not and will not permit any Subsidiary to incur any Priority Debt prior
to December 21, 2027 other than (1) the First Title XI Financing, (2) the Second
Title XI Financing, and (3) Priority Debt incurred by Foreign Subsidiaries in an
aggregate principal amount not to exceed $2,000,000.”

1.7New definitions of “First Title XI Financing,” “Leverage Relief Period,”
“MetLife Note Agreement,” “Ratable Share” and “Second Title XI Financing” are
inserted in their proper alphabetical order in paragraph 10B, as follows:

 

““First Title XI Financing” is defined in paragraph 6E.

 

“Leverage Relief Period” means the period from and including March 31, 2020
through and including December 30, 2021.

 

“MetLife Note Agreement” means that certain Note Purchase Agreement, dated as of
December 21, 2016, by and between the Company, on the one hand, and Metropolitan
Life Insurance Company and the other Purchasers named therein, on the other
hand, as the same may be amended, amended and restated, supplemented,
refinanced, replaced or otherwise modified from time to time.

 

“Ratable Share”  means, at any time with respect to any Note, the aggregate
principal amount of such Note outstanding at such time as a percentage of the
sum of (x) the aggregate principal amount of notes outstanding under the MetLife
Note Agreement at such time, (y) the aggregate principal amount of notes
outstanding under the NYL Note Agreements at such time, and (z) the aggregate
principal amount of all Notes outstanding at such time.

 

“Second Title XI Financing” is defined in paragraph 6E.”

 

1.8A new paragraph is inserted at the end of paragraph 10C, as follows:

 

“Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person.  Any division of a limited
liability company shall constitute a separate Person

6

 



 

hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).”

 

2.Limitation of Modifications.  The modifications effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other
modification.  Except as expressly set forth in this letter agreement, each of
the Agreement and the documents related to the Agreement shall continue in full
force and effect.

3.Representations and Warranties.  The Company hereby represents and warrants as
follows:  (i) No Default or Event of Default has occurred and is continuing
(both immediately before and immediately after giving effect to the
effectiveness of this letter agreement); (ii) the Company’s entering into and
performance of the Agreement, as modified by this letter agreement, has been
duly authorized by all necessary corporate and other action and do not and will
not require any registration with, consent or approval of, or notice to or
action by, any Person (including any governmental authority) in order to be
effective and enforceable; (iii) the Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity; and (iv) immediately after
giving effect to this letter agreement, each of the representations and
warranties of the Company set forth in the Agreement is true, correct and
complete in all material respects (other than such representations and
warranties as are expressly qualified by materiality (including Material Adverse
Effect), which representations and warranties shall be true, correct and
complete in all respects) as of the date hereof (except to the extent such
representations and warranties expressly relate to another date, in which case
such representations and warranties are true, correct and complete in all
material respects (other than such representations and warranties as are
expressly qualified by materiality (including Material Adverse Effect), which
representations and warranties shall be true, correct and complete in all
respects) as of such other date).

4.Effectiveness.This letter agreement shall become effective on the date on
which:

(i) the Noteholders shall have received a fully executed counterpart of this
letter agreement from the Company;

(ii) the Noteholders shall have received a counterpart signature page to this
letter agreement from each of the Guarantors reaffirming their respective
obligations under the Multiparty Guaranty;

(iii) the Noteholders shall have received (a) a certificate of a Responsible
Officer of each Credit Party, in form and substance satisfactory to the Required
Holders attaching a certified copy of resolutions of the Credit Parties
approving and adopting this letter agreement and authorizing the execution and
delivery of this letter agreement and (b) such incumbency certificates and such
other documents and certifications as the Required Holders may reasonably
require to evidence that the Credit Parties are in good standing in their
jurisdiction of organization;

(iv) the Noteholders shall have received favorable opinions of Gibson, Dunn &
Crutcher LLP and Goodsill Anderson Quinn & Stifel, addressed to the Noteholders,
as to such matters concerning the Credit Parties and this letter agreement as
the Noteholders may reasonably request;



7

 



 

(v) the Noteholders shall have received a fully executed copy of an amendment to
the Bank Credit Agreement and fully executed copies of amendments to the Other
Note Agreements, each in form and substance reasonably satisfactory to the
Required Holders;

(vi) the Noteholders shall have received their ratable share of a modification
fee in the aggregate amount equal to 15 basis points multiplied by the aggregate
outstanding amount of the Notes as of the date hereof; and

(vii) the Company shall have paid Vedder Price P.C. its accrued and unpaid legal
fees and expenses, to the extent such fees and expenses have been invoiced.

5.Miscellaneous.

(a)This document may be executed in multiple counterparts, which together shall
constitute a single document.  Delivery of executed counterparts of this letter
agreement by telefacsimile or other secure electronic format (pdf) shall be
effective as an original.

(b)This letter agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of New
York, excluding choice-of-law principles of the law of such state that would
permit the application of the laws of a jurisdiction other than such state.

[Remainder of the page intentionally left blank]

 



8

 



 

If you are in agreement with the foregoing, please sign the counterpart of this
letter agreement in the space indicated below and return it to the Noteholders
whereupon, subject to the conditions expressed herein, it shall become a binding
agreement among each party named as a signatory hereto.

Sincerely,

 





Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement



 

The foregoing Agreement is hereby accepted as of the date

first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF

AMERICA, as a holder of Series B Notes, Series C-1 Notes,

Series C-2 Notes, Series C-3 Notes and Series D Notes

 

By: /s/ Adolfo Cabrera

Vice President

 

 

PRUCO LIFE INSURANCE COMPANY, as a holder of Series

B Notes, Series C-2 Notes, Series C-3 Notes and Series D Notes

 

By: /s/ Adolfo Cabrera

Assistant Vice President

 

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.,  

as a holder of Series C‑1 Notes

 

By: Prudential Investment Management Japan

Co., Ltd., as Investment Manager

 

By:  PGIM, Inc., as Sub-Adviser

 

By: /s/ Adolfo Cabrera

Vice President

 

 





Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement



 

THE GIBRALTAR LIFE INSURANCE CO., LTD., as a holder

of Series C-1 Notes and Series C-3 Notes

 

By: Prudential Investment Management

Japan Co., Ltd., as Investment Manager

 

By: PGIM Inc., as Sub-Adviser

 

By: /s/ Adolfo Cabrera

Vice President

 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE

CORPORATION, as a holder of Series C-2 Notes

 

By: PGIM, Inc., as investment manager

 

By: /s/ Adolfo Cabrera

Vice President

 

 

PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL

COMPANY, as a holder of Series C-2 Notes

 

By: PGIM, Inc., as investment manager

 

By: /s/ Adolfo Cabrera

Vice President

 

 





Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement



 

THE LINCOLN NATIONAL LIFE INSURANCE

COMPANY, as a holder of Series D Notes

 

By: Prudential Private Placement Investors, L.P. (as Investment

Advisor)

 

By: Prudential Private Placement Investors, Inc. (as its General

Partner)

 

By: /s/ Adolfo Cabrera

Vice President

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF

NEW JERSEY, as a holder of Series D Notes

 

By: PGIM, Inc., as investment manager

 

By: /s/ Adolfo Cabrera

Vice President

 

 

PRUDENTIAL ARIZONA REINSURANCE TERM

COMPANY, as a holder of Series D Notes

 

By: PGIM, Inc., as investment manager

 

By: /s/ Adolfo Cabrera

Vice President

 

 





Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement



 

PENSIONSKASSE DES BUNDES PUBLICA, as a holder of

Series D Notes

 

By: Pricoa Capital Group Limited, as Investment Manager

 

By:/s/ Ed Jolly

Director

 

 

ZURICH AMERICAN LIFE INSURANCE COMPANY, as a

holder of Series D Notes

 

By: Prudential Private Placement Investors, L.P. (as Investment

Advisor)

 

By: Prudential Private Placement Investors, Inc. (as its General

Partner)

 

By: /s/ Adolfo Cabrera

Vice President

 

 

 

 



Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement



 

Accepted and agreed to

as of the date first

appearing above:

Matson, Inc., a Hawaii corporation

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board and Chief Executive Officer

/s/ Joel M. Wine

By: Joel M. Wine

Its: Senior Vice President and Chief Financial Officer



Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement



 

Each of the Guarantors hereby (a) consents to the amendments and other
modifications effected by this letter agreement and the other transactions
contemplated hereby, (b) reaffirms its obligations under the Multiparty Guaranty
(and any Joinder Agreement executed in connection therewith) and its waivers, as
set forth in the Multiparty Guaranty, of each and every one of the possible
defenses to such obligations, and (c) reaffirms that its obligations under the
Multiparty Guaranty are separate and distinct from the respective obligations of
the Company under the Agreement and the Notes.

Matson Navigation Company, Inc. a Hawaii corporation

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board and Chief Executive Officer

Matson Logistics, Inc., a Hawaii corporation

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board

Matson Ventures, Inc., a Hawaii corporation

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board and President

Matson Alaska, Inc., a Delaware corporation

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board, President and Chief Executive Officer

Horizon Lines Holding Corp., a Delaware corporation

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board, President and Chief Executive Officer





Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement



 

Horizon Lines, LLC, a Delaware limited liability company

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board, President and Chief Executive Officer

Matson Navigation Company of Alaska, LLC, a Delaware limited liability company

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board, President and Chief Executive Officer

Horizon Lines Alaska Vessels, LLC, a Delaware limited liability company

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board, President and Chief Executive Officer

Horizon Lines Merchant Vessels, LLC, a Delaware limited liability company

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board, President and Chief Executive Officer

Span Intermediate, LLC, a Delaware limited liability company

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board

Span Acquisition Co., LLC, a Delaware limited liability company

/s/ Matthew J. Cox

By: Matthew J. Cox

Its: Chairman of the Board

 

Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement

